UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 15, 2011 Date of Report (Date of earliest event reported) CITY CAPITAL CORPORATION (Exact name of registrant as specified in its charter) NEVADA 33-5902 22-2774460 (State or other jurisdiction of (Commission File (IRS Employer Identification No.) incorporation) Number) 233 S. Wacker Drive, 84th Floor, Chicago, IL (Address of principal executive offices) (Zip Code) (520) 940-2088 Registrant's telephone number, including area code 5816 Corporate Avenue, Suite 120, Cypress, CA, 90630 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Change of Address: City Capital Corporation The Willis Tower 233 S. Wacker Drive, 84th floor Chicago, IL 60606 Web addresses: Erxenergy.com Citycapitalcorporation.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. City Capital Corporation Date: May 16, 2011 By: /s/Jeff Smuda Jeff Smuda Chief Executive Officer
